Citation Nr: 1044297	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis.

3.  Entitlement to a rating in excess of 20 percent for right 
shoulder bursitis.

4.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain with herniated nucleus pulposus.

5.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).

6.  Entitlement to service connection for ventricular 
tachycardia, claimed as heart disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1972 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board remanded the case for additional development and 
adjudication in February 2009.  An April 2010 rating decision 
granted service connection for a status-post pituitary tumor 
resection and headaches.  Service connection for right ear 
hearing loss was granted effective March 27, 2005, the date of 
claim, and a noncompensable rating was then assigned for 
bilateral hearing loss.  Therefore, only the instant claims are 
before the Board for its consideration.

The issues of entitlement to TDIU and entitlement to service 
connection for ventricular tachycardia are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's left ear hearing loss manifested as Level I 
hearing and right ear hearing loss manifested as Level II 
hearing; the record is negative for evidence of an exceptional 
pattern of hearing loss.

2.  The Veteran is right hand dominant.

3.  Left shoulder bursitis is manifested by no more than impaired 
range of motion with pain and additional functional limitations 
due to pain and flare-ups; the record was negative for evidence 
of arm motion that was limited to 25 degrees from the side and 
for impairment to the humerus.

4.  Right shoulder bursitis is manifested by no more than 
impaired range of motion with pain and additional functional 
limitations due to pain and flare-ups; the record was negative 
for impairment to the humerus.

5.  Lumbosacral strain with herniated nucleus pulposus manifested 
by no more than impaired range of motion with pain and additional 
functional limitations due to pain and flare-ups throughout the 
course of this appeal; the record was negative for doctor 
prescribed bedrest, lower extremity nerve impairment, or 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2010).

2.  The criteria for a rating of 20 percent for left shoulder 
bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.85, 4.86, DCs 5003, 5201-5203 (2010).

3.  The criteria for a rating of 40 percent for right shoulder 
bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.85, 4.86, DCs 5201-5203 (2010).

4.  The criteria for a rating of 40 percent for a lumbosacral 
strain with herniated nucleus pulposus have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a, DCs 5235-5243, 8520 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court for Veterans Appeals (veteran's court or 
court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were not 
disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice of what evidence was 
required to substantiate his increased rating claims for 
bilateral shoulder scapula bursitis, a lumbosacral strain and 
bilateral hearing loss in a May 2005 letter.  This letter 
informed him of what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining evidence from other agencies.  
Finally, this letter notified the Veteran that he may submit any 
evidence that his service connected disability increased in 
severity.  This letter met the duty to provide preadjudication 
notice the Veteran in accordance with Pelegrini.

A February 2009 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his claims and 
provided specific examples.  The letter stated that such evidence 
should describe the affect of his disability symptoms on him.  It 
also notified the Veteran that he may submit statements from his 
employers as to his job performance, lost time or information 
regarding how his condition(s) affected his ability to work.  
This February 2009 letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores, after the initial 
adjudication of the Veteran's claims.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with regard to 
the February 2009 letter was cured by readjudication of the claim 
in a April 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records and various 
private opinions have been obtained.  The Veteran indicated in a 
May 2005 statement that he had submitted all information 
necessary to evaluate his claims in March 2005.  He has been 
afforded several VA orthopedic examinations and several VA 
audiology examinations.  These examinations, along with his 
statements, are sufficient for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has 
indicated that he disagrees with the ratings assigned for the 
disabilities on appeal, he has not indicated that his symptoms 
have worsened since his last VA examinations.

The Veteran was provided with VA audiology examinations that 
contained all findings needed to rate the hearing loss 
disability.  In addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Both the May 2005 and January 2010 VA audiology 
examiners noted that the Veteran's ability to hear conversations 
with background noise was present had decreased.
These findings satisfied the Martinak requirements.

In February 2009, the Board remanded the instant claims to allow 
for proper notice under Vazquez-Flores to be provided and a VA 
orthopedic to be conducted to determine the current severity of 
the Veteran's bilateral shoulder and low back conditions.  A VA 
audiology examination was also to be conducted to determine the 
current severity of his left ear hearing loss.  Proper Vazquez-
Flores notice was provided to the Veteran in February 2009.  A VA 
audiology and a VA orthopedic examination were conducted in 
January 2009.  The Board therefore concludes that there has been 
substantial compliance with the terms of the previous remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss Claim

Law and Regulations

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
the use of hearing aids.  "Puretone threshold average," as used 
in Tables VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four. This average is 
used in all cases (including those in §4.86) to determine the 
Roman numeral designation for hearing impairment from Table VI 
and VIa.  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear. The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85 (2010)


Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE 
THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2010)

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

A May 2005 VA audiology examination reflects the Veteran's 
complaints of decreased ability to hear conversation if 
background noise was present.  Otologic conditions, vertigo or a 
history of occupational or recreational noise exposure were 
denied.  Tympanograms were within normal limits bilaterally.  
Audiological testing results, measured in decibels, were as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
25
20
20
25
23
LEFT
20
25
20
20
30
24

Bilateral word recognition scores were 96 percent.  Following 
this examination, diagnoses of essentially normal left ear 
hearing with a mild loss at 4000 decibels and normal right ear 
hearing were made.

A March 2007 private audiology opinion reflects the Veteran's 
reports of progressively worsening hearing loss and difficulty 
trying to follow conversations in noisy environments.  Physical 
examination revealed mobile tympanic membranes without scarring, 
erythema or fluid levels.  Air conduction was greater than bone 
conduction bilaterally.  Audiological testing revealed pure tone 
averages at 1000 through 4000 Hertz were approximately 35 to 40 
decibels for both ears.  Discrimination scores were 92 percent 
for the left ear and 100 percent in the right ear.  It was the 
examiner's opinion that the Veteran suffered from a "significant 
hearing deficit."  Although a copy of the audiogram results were 
provided, the specific results were distorted and illegible.

A January 2010 VA audiology examination reflects the Veteran's 
reports of progressively worsening hearing loss that made hearing 
with background noise difficult.  He felt as if he had to read 
lips, had a difficult time understanding his grandchildren and 
had a hard time hearing in social situations.  A history of ear 
infections was denied.  Audiological testing results, measured in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
20
15
25
25
21
LEFT
25
25
20
25
35
26

Speech recognition scores using the Maryland CNC word lists were 
92 percent in the left ear and 90 percent in the right ear.  
Following this examination and a review of the Veteran's claims 
file, the examiner opined that the Veteran had normal left ear 
hearing through 3000 Hertz and mild sensorineural hearing loss at 
4000 Hertz as well as moderate to mild right ear hearing loss at 
6000 Hertz.

Using Table VI, the results of the Veteran's May 2005 audiology 
examination reveal Level I hearing bilaterally.  Such results 
would result in Level I hearing.  This hearing level warrants a 
noncompensable rating.  

Using Table VI, the results of the Veteran's January 2010 
audiology examination reveals Level I hearing in the left ear and 
Level II hearing in the right ear. Such results would also result 
in Level I hearing.  This hearing level warrants a noncompensable 
rating. 

Although the specific private audiology testing results for the 
private examination conducted in March 2007 were not legible, the 
text of the opinion indicates that the Veteran's bilateral ear 
thresholds measured between 35 and 40 decibels when tested between 
1000 and 4000 Hertz and that his left ear word recognition scores 
were 92 percent and his right ear word recognition scores were 100 
percent.  Such results would also result in Level I hearing.  
These hearing levels warrant a noncompensable rating.  The results 
of these examinations do not meet the criteria for an exceptional 
pattern of hearing impairment.  A compensable rating is therefore 
not warranted for any period during the course of this appeal.  38 
C.F.R. §§ 4.85(c), 4.86.  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed 
regarding his hearing loss, and is within the realm of his 
personal knowledge, he is not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)  In 
this case, medical experts have developed a system to quantify 
hearing loss in the affected population, such as the Veteran, and 
the Veteran's hearing loss data, when measured using this formula 
does not justify a higher rating.

The weight of the evidence is against a finding that the Veteran's 
bilateral hearing loss disability meets or approximates the 
criteria for a compensable rating.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.

Bilateral Shoulder Claims

The Veteran contends that he is entitled to a higher rating for 
his bilateral shoulder disability.  His bilateral shoulder 
scapular bursitis is rated by analogy under the diagnostic codes 
for bursitis and malunion of the clavicle or scapula.

Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5019.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010)

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010)

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).


       
38 C.F.R. § 4.71, Plate I (2010)

Factual Background and Analysis

During a May 2005 VA orthopedic examination, the Veteran's 
reported that he was unable to move his right shoulder to above 
90 degrees.  No precipitating factors for flare-ups were known 
and flare-ups were alleviated by rest.  He was right hand 
dominant.  Range of motion testing was as follows:


Right
Left
Normal
Forward 
flexion
0 to 130 
degrees
0 to 180 
degrees
0 to 180 
degrees
Abduction
0 to 90 
degrees
0 to 170 
degrees
0 to 180 
degrees
External 
rotation
0 to 60 
degrees
0 to 90 
degrees
0 to 90 
degrees
Internal 
rotation
0 to 64 
degrees
0 to 82 
degrees
0 to 90 
degrees

There was mild pain in the right shoulder at the end of 
abduction, flexion and internal rotation.  Range of motion 
decreased to 10 degrees in abduction and pain increased to 
"4/10" after five repeated range of motion testings of the 
right shoulder.  There was no increase in weakness, fatigue or 
lack of endurance and pain was the major functional impact.  
There was objective evidence of painful motion.  Impingement test 
was positive on the right side.  Following this examination, 
diagnoses of a right shoulder injury, residual impingement 
syndrome and mild degenerative disease were made.

The Veteran complained of bilateral shoulder joint pain, worse in 
the left shoulder, while at rest in a January 2010 VA orthopedic 
examination.  This pain was constant and dull in nature at rest.  
He rated this left shoulder pain as an "8/10" and his right 
shoulder as "7/10."  Weakness, stiffness, fatigability, 
shoulder dislocations, inflammatory arthritis, the use of any 
assistive devices or further injuries since service were denied.  
He received three intra-articular injections in both shoulder 
joints approximately four years ago that did not improve his 
condition.  He currently treated his shoulder condition with oral 
medications that helped to some degree.  Flare-ups with changes 
in temperature, reaching for objects above eye level with either 
of his upper extremities and lifting objects weighing in excess 
of 20 pounds with either of his upper extremities were reported.  
Pain in either shoulder was rated as "10/10" during flare-ups 
and was relieved by resting, applying a heating pad or using oral 
medications.  He experienced flare-ups three times per week and 
these flare-ups usually lasted for about one hour in duration.  
These flare-ups resulted in an additional 20 percent limitation 
in function for his left shoulder and 30 percent limitation in 
his right shoulder.

Physical examination conducted by the January 2010 VA orthopedic 
examiner was negative for swelling or tenderness of either 
shoulder.  There was mild crepitation on range of motion in both 
shoulder joints.  Range of motion testing as measured with a 
goniometer, was as follows:


Right
Left
Normal
Forward 
flexion
0 to 110 
degrees
0 to 110 
degrees
0 to 180 
degrees
Abduction
0 to 110 
degrees
0 to 110 
degrees
0 to 180 
degrees
External 
rotation
0 to 90 
degrees
0 to 90 
degrees
0 to 90 
degrees
Internal 
rotation
0 to 90 
degrees
0 to 90 
degrees
0 to 90 
degrees

The physician referred to the May 2005 VA X-ray report that 
revealed mild osteoarthritis of the glenohumeral joint and an 
accompanying left shoulder X-ray revealed degenerative joint 
disease.  Following this examination, diagnoses of mild to 
moderate chronic right shoulder strain and a mild to moderate 
chronic left shoulder strain were made.  Both disorders were 
clinically stable on examination.

Left Shoulder

The evidence has been reviewed.  A rating in excess of 10 percent 
for left shoulder bursitis requires limitation of arm motion to 
shoulder level, recurrent dislocation of the scapulohumeral 
joint, malunion of the humerus or nonunion of the clavicle or 
scapula with loose movement or X-ray evidence of arthritis 
involving more than one joint group.  Full left shoulder external 
rotation was demonstrated in both the May 2005 VA orthopedic 
examination and the January 2010 VA orthopedic examination, with 
pain noted at the "end" of range of motion and between 80 and 
90 degrees.  Flexion and abduction exceeded 90 degrees during 
both examinations.  

However, the January 2010 examiner determined that there was an 
additional 20 percent reduction in range of motion during the 
Veteran's flare-ups, which occured three times per week.  Such 
additional further limitation of motion would result in 
limitation of arm motion to shoulder level and warrants a 20 
percent rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A rating 
in excess of 20 percent for left shoulder bursitis is not 
warranted as the Veteran's arm motion exceeded 25 degrees from 
the side and the clinical evidence was negative for fibrous union 
of the humerus.  38 C.F.R. § 4.71a, DCs 5201-5203.  

Right Shoulder

The Veteran's right shoulder bursitis manifested by restricted 
range of motion and pain throughout the course of this appeal.  
His abduction was noted to be from zero to 90 degrees with pain 
at the end of his range of motion during the May 2005 VA 
examination and from zero to 30 degrees with pain between 20 
degrees and 30 degrees during the January 2010 VA examination.  
His abduction was limited to 10 degrees after repetitive motion 
testing during the May 2005 VA examination.  The Court has held 
that painful motion can equate to limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although 
Lichtenfels dealt with the specific criteria for rating 
arthritis, the Court has made similar holdings in dealing with 
ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 
4.45. Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

In addition, the January 2010 VA examiner noted that the 
Veteran's right shoulder range of motion was additionally limited 
by 30 percent during his three times weekly flare-ups.  Such 
additional further limitation of motion as demonstrated in the 
May 2005 examination and described in the January 2010 
examination would result in limitation of arm motion to 25 
degrees from the side and warrants a 40 percent rating.  See 38 
C.F.R. § 4.40; DeLuca, supra.  A rating in excess of 40 percent 
for right shoulder bursitis is not warranted as the clinical 
evidence was negative for fibrous union of the humerus.  
38 C.F.R. § 4.71a, DCs 5201-5203.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath.   The Board 
has found no section that provides a basis upon which to assign a 
higher rating.

Lumbosacral Strain Claim

Law and Regulations

The Spine
5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5242
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 




General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a  (2010)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a (2010)

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

.852
0
Sciatic Nerve Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010)

Factual Background and Analysis

A May 2005 VA orthopedic examination reflects the Veteran's 
complaints low back pain since service and a history of 
intermittent radiation of pain into the right lower extremity but 
none currently.  He had been ordered to take bedrest 15 to 20 
days in the past year by his treating physician.  Flare-ups, 
numbness, weakness, the use of an assistive device, further 
injuries or back surgeries were denied.  He was independent in 
walking, transfer and daily activities.  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
0 to 68 degrees°
90°
Backward Extension
0 to 30 degrees °
30°
Right Lateral 
Flexion
0 to 28 degrees °
30°
Left Lateral Flexion
0 to 30 degrees °
30°
Right Lateral 
Rotation
0 to 16 degrees °
30°
Left Lateral 
Rotation
0 to 16 degrees °
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Pain in the lower lumbar area at the end of all movements was 
reported.  Five repeated movements in range of motion testing 
showed that it decreased to 15 degrees, pain increased to 
"5/10," that there was a mild increase in weakness and that 
there was a lack of endurance without an increase in fatigue.  
The Veteran's pain was the major functional impact and limited 
his standing to not more than 15 minutes.  There was objective 
evidence of painful motion, spasms and tenderness at the 
sacroiliac (SI) joint.  Physical examination was negative for 
scoliosis.

Neurologic examination conducted by the May 2005 VA orthopedic 
examiner noted that sensory examination was negative.  Motor 
examination was 5/5 and reflexes were 2+.  Waddell test was 
negative and there were no vertebral fractures.  An accompanying 
lumbar spine X-ray revealed degenerative disc disease and at the 
"lower thoracic with upper lumbar spine."  Following this 
examination, diagnoses of chronic mechanical low back pain, 
spinal stenosis and central disc prolapse at L4-L5, facet 
hypertrophy at L4-L5, among other conditions, were made.

The Veteran complained of persistent pain in the thoracolumbar 
region that had gotten progressively worse since service 
discharge in a January 2010 VA orthopedic examination.  This pain 
was constant, dull in nature at rest and was rated as a "6/10."  
He had gotten three epidural injections over the past two years 
which had helped his condition for short periods of time.  
Weakness, stiffness, fatigability, radiating pain, physician 
prescribed bed rest or further injuries since service were 
denied.  He was able to walk in a normal erect posture with a 
mild antalgic gait.  The use of a back brace during flare-ups and 
the use of a cane were reported.  He experienced flare-ups of 
this condition with changes in temperature, sitting for more than 
one hour, standing for more than 20 minutes, walking for more 
than 15 minutes, lifting objects weighing in excess of 10 pounds, 
climbing more than one flight of stairs and frequent bending.  
His pain increased to "10/10" during flare-ups and was 
alleviated by lying down for approximately 30 minutes, applying a 
heating pad directly to his thoracolumbar spine region for 30 
minutes, taking a hot shower or applying a gel medication.  He 
experienced flare-ups two to three times per week and last for 
about one hour in duration.  Flare-ups resulted in an additional 
40 percent limitation of function.

Physical examination conducted by the January 2010 VA orthopedic 
examiner revealed a moderate loss of lumbar lordosis, a mild 
paravertebral spasm in the lower thoracic and lumbar region and 
normal muscle tone.  Examination was negative for pain, 
tenderness, muscle atrophy or weakness and paresthesias in all 
four extremities.  Range of motion as measured by a goniometer 
was as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
0 to 70 degrees°
90°
Backward Extension
0 to 20 degrees °
30°
Right Lateral 
Flexion
0 to 30 degrees °
30°
Left Lateral Flexion
0 to 30 degrees °
30°
Right Lateral 
Rotation
0 to 30 degrees °
30°
Left Lateral 
Rotation
0 to 30 degrees °
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

There was mild pain on motion with forward flexion from 60 to 70 
degrees, bilateral lateral flexion from 20 to 30 degrees, 
bilateral rotation from 20 to 30 degrees and extension from 10 to 
20 degrees.  There was additional loss of function of the 
thoracolumbar spine from pain, fatigue, weakness or lack of 
endurance with repetitive use.  Neurological examination found no 
sensory deficits to light touch and pinprick in all four 
extremities.  The physician referenced a May 2005 VA lumbar spine 
X-ray report that revealed diffuse intervertebral disc space 
narrowing that was most pronounced in the lower thoracic and 
thoracolumbar spine.  Following this examination, diagnoses of a 
moderate chronic thoracolumbar strain and diffuse IVDS that was 
most pronounced in the lower thoracic and thoracolumbar spine 
were made.

A rating in excess of 20 percent for a lumbosacral strain 
requires forward flexion of the thoracolumbar spine to be 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The Veteran's forward flexion was noted to 
be to 68 degrees in the May 2005 VA examination which was reduced 
to 15 degrees with repeated repetitions.  Forward flexion was to 
70 degrees in the January 2010 VA examination, with an additional 
functional loss of 10 degrees due to pain.  In addition, the 
January 2010 found that flare-ups resulted in an additional 40 
percent loss of function.  Such additional further limitation of 
motion would result in forward flexion of the thoracolumbar spine 
to 30 degrees or less and would warrant a 40 percent rating.  A 
rating in excess of 40 percent is not warranted as record was 
negative for ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5235-5243.

Although the Veteran has claimed to have been ordered to bedrest 
by a physician in his May 2005 examination, the clinical evidence 
is negative for such a prescription.  Both the May 2005 and 
January 2010 examinations documented normal sensory examinations 
and were negative for lower extremity radiculopathy.  A higher 
rating based upon IVDS or lower extremity nerve impairments are 
therefore not warranted.  38 C.F.R. §§ 4.71a, 4.124a, DCs 5243, 
8520.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's bilateral shoulder, lumbosacral and bilateral 
hearing loss disabilities manifested as described above.  There 
are no periods of hospitalization for the instant disabilities 
documented in the clinical records or reported during the 
appellate period.  The rating criteria contemplate these 
impairments.   Hence, referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.

Entitlement to a 20 percent rating for left shoulder bursitis is 
granted.

Entitlement to a 40 percent rating for right shoulder bursitis is 
granted.

Entitlement to a rating of 40 percent for a lumbosacral strain 
with herniated nucleus pulposus is granted.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

In February 2009, the Board remanded the claim for service 
connection for ventricular tachycardia to allow for a VA 
examination was to be conducted to determine the etiology of the 
Veteran's claimed condition.  The examiner was to opine as to 
whether it was at least as likely as not that any current 
ventricular tachycardia was related to the Veteran's active 
service.  In addition, the examiner was to determine whether it 
was at least as likely as not that the Veteran's service-
connected posttraumatic stress disorder (PTSD) caused or 
aggravated (permanently worsened) any current ventricular 
tachycardia.  A rationale for these opinions was to be provided.

A VA cardiology examination was conducted in January 2010.  While 
this examiner provided an opinion with a rationale on the 
question of direct service connection, no opinion regarding the 
relationship of ventricular tachycardia to the Veteran's service-
connected PTSD was provided.  Such an opinion is required to 
comply with the terms of the Board's previous remand.

The Veteran indicated in a January 2010 VA examination that he 
had retired earlier that month due, at least in part, to his 
service-connected lumbar spine disorder.  The United States Court 
of Appeals for Veterans Claims has held that in the case of a 
claim for total rating based on individual unemployability, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  The record does not contain 
such an opinion.  Further, it is unclear whether the Veteran has 
applied for Social Security Administration disability (SSD) 
benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO inquire of the Veteran 
whether he has applied for SSD benefits.  
If the response is affirmative, the AMC/RO 
should obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  The Veteran should be afforded a VA 
examination heart to determine the etiology 
of any current ventricular tachycardia.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA  Heart 
Examination.  

The examiner should determine whether it 
was at least as likely as not (50 percent 
probability or greater) that any 
ventricular tachycardia was caused or 
aggravated (permanently worsened) by his 
Veteran's service-connected post-traumatic 
stress disorder (PTSD).  The examiner 
should provide a rationale for this 
opinion.  If the examiner opines that the 
question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

3.  Following the completion of the above 
development, the Veteran should be 
afforded VA general medical examination to 
obtain an opinion as to whether his 
service connected disabilities together 
would prevent him from obtaining or 
maintaining employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
physician should review the claims folder 
and note such review in the examination 
report or addendum.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5. The agency of original jurisdiction 
(AOJ) should review the examination report 
to insure that it contains the information 
and opinions requested in this remand.

6.  If any issue on appeal is not granted, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


